Citation Nr: 0512622	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic throat 
irritation.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from September 1970 to 
September 1972.

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for sleep apnea and chronic 
throat irritation.  A service connection claim for 
hypertension was added in December 2002.  The August 2003 
rating decision denied the claims.  The veteran disagreed 
with the August 2003 rating decision and initiated this 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in February 
2004.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's obstructive sleep 
apnea was neither incurred in nor aggravated by his active 
military service.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's chronic throat 
irritation was neither incurred in nor aggravated by his 
active military service.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's hypertension was 
neither incurred in nor aggravated by his active military 
service, nor was such condition manifested to a compensable 
degree within one year following service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Chronic throat irritation is not a disability for which 
service connection may be granted, and was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Sleep apnea was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sleep apnea, 
chronic throat irritation and hypertension.  He claims that 
these conditions began in service; on particular, he has 
theorized that they are related to an in-service episode of 
pneumonia.  He has also suggested that his hypertension is 
the result of his sleep apnea.  See VA Form 21-4138 received 
on December 31, 2002.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
November 2002, which was specifically intended to address the 
requirements of the VCAA.  The November 2002 letter explained 
in detail the evidence needed to substantiate a service 
connection claim.  Specifically, this letter notified the 
veteran of the need to submit evidence of "[a]n injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between you current 
disability and an injury, disease, or event in service." 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
November 2002 VCAA letter advised the veteran that VA would 
make "reasonable efforts" to help him obtain "medical 
records, employment records, or records from other Federal 
agencies."  The veteran was also informed that VA "will get 
service medical records and will review them to see if they 
show you had an injury or disease in service . . . [w]e will 
also get other military service records if they are 
necessary."  The veteran was further advised that VA would 
obtain "VA medical records or other medical treatment 
records you tell us about" and would also assist him by 
"providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  "

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The November 2002 letter instructed the veteran to provide VA 
"enough information about these records so that [VA] can 
request them from the person or agency who has them."  He 
was also advised to provide VA with the "name of the person, 
agency (including VA Medical Centers), or company who has any 
relevant records;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  The 
May 2004 letter further instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
'Authorization and Consent to Release Information,' for any 
non VA Medical Center" using "a separate form for each 
doctor or hospital where you were treated."  For VA 
treatment, the veteran was asked to provide an "approximate 
date (Month and Year) of treatment and location of treatment 
on the enclosed VA Form 21-4138."

Alternatively, the veteran was informed that he could obtain 
the medical records himself and submit them to VA.  Lastly, 
he was told that he could provide a statement from himself or 
others describing his "physical or mental disability 
symptoms."  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The November 2002 letter included notice that the veteran 
should "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  This 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the November 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the August 
2003, prior to the expiration of the one-year period 
following the November 2002 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in November 2002, prior to the initial adjudication 
of his claim by the August 2003 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the Detroit VAMC, April 1979 treatment 
records from the Detroit Osteopathic Hospital, a June 2002 
medical opinion from Dr. M.E., and the report of a November 
2003 VA examination.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
hypertension, when manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Factual Background

The veteran's service medical records are completely negative 
for complaint or treatment of pneumonia, throat irritation, 
or a sleeping disorder of any kind.  

Service medical records are also negative for a definitive 
diagnosis of hypertension.  Although April 15, 1971 treatment 
records indicate possible hypertension and reveal blood 
pressure readings of 130/100, 130/110, and 150/100, the 
provisional diagnosis was not subsequently confirmed.  The 
only other in-service blood pressure readings were 136/80 on 
induction, a single reading of 156/88 on April 5, 1971, an 
undated reading of 150/108, and a reading of 126/74 on 
separation.  The veteran was not prescribed anti-hypertensive 
medication in service.  

Following separation, the veteran was not treated for any 
medical condition until an April 1979 hospitalization at the 
Detroit Osteopathic Hospital for acute polyarthritis, 
Raynaud's phenomenon, and erythema nodosum.  Records from 
this hospitalization are negative for complaint or treatment 
of a sleeping disorder or throat irritation.  With regard to 
blood pressure, of the dozens of readings taken during this 
hospitalization, the highest systolic reading was 142 (the 
next highest being 130) and the highest diastolic blood 
pressure was 90 (this reading occurred on only two occasions 
- the vast majority of the readings were in the 60s and 70s).  
No diagnosis of hypertension was rendered and no past history 
of this condition (or pneumonia, sleep apnea and throat 
irritation) was mentioned.  

The record also includes a June 2002 statement from Dr. M.E.  
Dr. M.E. concluded that the veteran had an in-service bout of 
pneumonia which resulted in chronic throat irritation.  He 
further opined that the veteran "suffers from sleep apnea 
which is partly related to the old pneumonia."

Also of record is the report of a November 2003 VA 
examination.  During this examination, the veteran's blood 
pressure readings were 148/94 and 148/96.  A diagnosis of 
hypertension was rendered.  With respect to the relationship 
between the hypertension and the veteran's military service, 
the examiner noted that "while there were some elevated 
blood pressure measurements while in service, the fact that 
in '79 [during his stay at the Detroit Osteopathic Hospital], 
his blood pressure was within normal range on various 
measurements indicates that his current hypertension is 
unrelated to service."  The examiner also rendered a 
diagnosis of sleep apnea, but stated that such is "totally 
unrelated to his hypertension or to the pneumonia which he 
had while in service."

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to the first Hickson element, there are of 
record current diagnoses of sleep apnea and hypertension.  
Hickson element (1) has therefore been satisfied with respect 
to these conditions.  

With respect to chronic throat irritation, the Board notes 
that this condition has not been related to any underlying 
disability by the competent medical evidence of record.  The 
veteran's throat irritation appears to be merely a complaint 
and is not a symptom of a disease entity or a disease entity 
in itself.  The Court has held that symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Therefore, the veteran's 
throat irritation is not a disability for which service 
connection may be granted.  

To the extent that the veteran himself is suggesting that 
throat irritation by itself is a disability, it is now well 
established that the opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In the absence of a disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Hickson element (1) has not been met with respect to 
throat irritation, and the veteran's claim fails on that 
basis alone.  

With respect to Hickson element (2), the veteran's service 
medical records are completely negative for complaints or 
treatment regarding a sleep disorder or any disease or injury 
of the throat.  Service medical records are also negative for 
diagnosis of treatment of pneumonia, and a past history of 
this disease was not reported on the veteran's separation 
examination.  

Although the veteran currently claims that his sleep apnea 
and throat irritation are related to a bout of in-service 
pneumonia, his service medical records do not reflect this.  
Moreover, no past history of pneumonia, sleep apnea or throat 
irritation was indicated in the veteran's 1979 
hospitalization reports, a number of years after he left 
military service.  Indeed, the first reference to such 
disorders appears in the record in 2002, thirty years after 
military service.  The Board places the greater weight of 
probative value on contemporaneous evidence, such as the 
veteran's service medical records, than on history as 
reported by the veteran many years later, at the precise time 
he was filing a claim for monetary benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [personal interest may affect the credibility of 
testimony].  

Given the lack of contemporaneous evidence of in-service 
incurrence of sleep apnea or throat irritation, Hickson 
element (2) has not been met.  These claims fail on that 
basis alone.  Similarly, there is no objective evidence of 
pneumonia in service, and the Board places little weight of 
probative value on the veteran's recent statements to the 
contrary.

Service medical records are also negative for a diagnosis of 
hypertension.  Although the veteran had occasional high blood 
pressure readings in the service, as discussed by the Board 
above, isolated high blood pressure readings by themselves do 
not constitute an actual diagnosis of hypertension.  In the 
instant case, although the veteran had various high blood 
pressure readings on various days, these readings were not 
confirmed by multiple readings on three or more days.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).   In 
fact, multiple readings were taken on only one day.  The 
veteran also had several blood pressure readings in service 
within normal range, including on his separation examination 
(126/74).  

Moreover, although service medical records include a finding 
of "possible" hypertension in April 1971, such diagnosis 
was not subsequently confirmed.  The Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board also notes that the veteran was not diagnosed with 
hypertension within the initial presumptive post-service 
year.  On the contrary, it appears from the evidence of 
record that this condition arose many years following 
service.  

For these reasons, Hickson element (2) has not been met as to 
hypertension.  The veteran's service connection claim for 
hypertension fails on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element (medical nexus) for each of the 
veteran's service connection claims.  

With respect to the veteran's claim for chronic throat 
irritation, the only evidence linking this condition to 
service is the opinion of Dr. M.E., who concluded that such 
was the result of the claimed in-service pneumonia.  Dr. 
M.E.'s conclusion thus hinges on the presence of pneumonia in 
service.  As discussed by the Board in connection with 
Hickson element (2), service medical records simply do not 
reflect a diagnosis of or treatment for pneumonia at any time 
during service.  
Dr. M.E.'s statement to the effect that the veteran had 
pneumonia in service emanates from the history supplied by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As such, 
Dr. M.E.'s opinion is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Although the veteran himself has contended that his throat 
irritation is the result of pneumonia in service, as a 
layperson without medical training, he is not competent to 
diagnose disease or comment on the etiology of disease.  See 
Espiritu, supra.  
His opinion concerning the etiology of his throat condition, 
which as discussed in the paragraph immediately above has 
found its way into Dr. M.E.'s records, is therefore of no 
probative value.    

Accordingly, Hickson element (3) has not been met with 
respect to the veteran's claim for service connection for 
throat irritation.  

With respect to sleep apnea, the medical evidence of record 
includes two medical opinions regarding a possible 
relationship between the veteran's service and his current 
diagnosis of sleep apnea.  Dr. M.E. opined that the veteran's 
sleep apnea is "partly related to the old [i.e. in service] 
pneumonia."  The November 2003 VA examiner, however, 
concluded that the veteran's sleep apnea is unrelated to the 
veteran's service, including any claim of alleged in-service 
pneumonia.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the opinion of Dr. M.E. suffers from a 
number of flaws.  First, it appears that Dr. M.E. did not 
review the veteran's claims file.  His opinion contains no 
reference to either the veteran's service medical records or 
his post-service treatment records.  Moreover, Dr. M.E. 
concluded that the veteran was treated for pneumonia during 
basic training and that this bout of pneumonia resulted in 
the veteran's current diagnosis of sleep apnea.  Discussed in 
some detail above, however, the veteran's service medical 
records are completely negative for complaints of or 
treatment for pneumonia in service.  Thus, Dr. M.E.'s opinion 
appears to be based solely on the medical history as reported 
by the veteran.  As such, his opinion is of no probative 
value.  See Reonal and Swann, both supra.  

The Board also notes that Dr. M.E.'s four-sentence opinion 
letter provided absolutely no underlying rationale for the 
conclusion ultimately reached.  Such manifest failure to 
explain his opinion further impugns the probative value of 
Dr. M.E.'s opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].

Unlike Dr. M.E., the November 2003 VA examiner reviewed the 
claims file, conducted a physical examination of the veteran 
[which included a finding that the veteran weighed 325 
pounds], and referred to the past medical evidence throughout 
his report.  Following this review, the examiner concluded 
that the veteran's sleep apnea was unrelated to his alleged 
in-service pneumonia.  Given that the veteran's service 
medical records are negative for diagnosis or treatment of 
pneumonia or a sleeping disorder (and that the 1979 
hospitalization records are silent as to a history of 
pneumonia or sleep apnea), the November 2003 VA examiner's 
opinion is consistent with the other medical evidence of 
record.  As such, the Board finds the opinion of the November 
2003 VA examiner to be of far greater probative value than 
that of Dr. M.E.  Based on the evidentiary record, the Board 
concludes that Hickson element (3) has not been met with 
respect to the veteran's service connection claim for sleep 
apnea.  The claim fails on this additional basis.

With respect to the veteran's service connection claim for 
hypertension, 
There is no competent medical nexus evidence which serves to 
link the veteran's hypertension with his military service.  
There is, however, medical nexus opinion evidence against the 
claim.  The November 2003 VA examiner concluded that although 
there were some elevated blood pressure readings in service, 
the veteran's current hypertension was unrelated to these 
findings or any other incident of service.  The examiner 
specifically noted that virtually all of the blood pressure 
readings taken during the veteran's 1979 hospitalization were 
within normal range.  He also noted that the 1979 
hospitalization records contain no reference to a past 
history of hypertension.  Given the normal blood pressure 
readings during the 1979 hospitalization and the lack of 
diagnosis or treatment for hypertension in the years 
immediately following service, the examiner concluded that 
the veteran's hypertension was unrelated to service.  The 
veteran has not submitted a medical opinion contrary to that 
of the November 2003 VA examiner.  

The Board also notes that the veteran has attributed his 
current hypertension to his alleged in-service bout of 
pneumonia.  See VA Form 21-4138 received by the RO in 
February 2002.  However, as discussed above there is no 
objective evidence of pneumonia in service.  In any event, 
no medical opinion of record has attributed the veteran's 
hypertension to pneumonia.  Given the lack of medical 
evidence showing that the veteran had pneumonia in service, 
such a nexus opinion would be a manifest impossibility.  

The veteran has alternatively ascribed his hypertension to 
his sleep apnea.  See a statement from the veteran dated 
December 27, 2002.  In effect, he is attempting to raise a 
claim of secondary service connection.  See 38 C.F.R. § 3.310 
(2004).  This provision, however, requires that service 
connection be established for the disability claimed to have 
caused the impairment purported to be secondary thereto.  
Absent a service connected disability, any claim of 
entitlement to service connection on a secondary basis 
necessarily would fail.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).  As discussed elsewhere in this decision, 
service connection is being denied for sleep apnea.  The 
claim for service connection for hypertension secondary to 
sleep apnea manifestly fails in the absence of a service 
connected disability.  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998).   

The veteran's representative has submitted an Internet 
article concerning hypertension.  While this article 
discusses current treatment modalities for hypertension, the 
cost of treatment of the disease, and refers to hypertension 
as a "chronic" condition, the article contains no 
information specific to the veteran's case and no statement 
that would serve to relate the veteran's current hypertension 
to his time in service.  As such, the article is of no 
probative value in the instant case.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has held that 
medical evidence is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  Accordingly, the Internet article submitted 
by the veteran's representative is of no probative value in 
analyzing the veteran's claim. 

The only other evidence that serves to causally relate the 
veteran's hypertension to service emanates from the veteran 
himself.  However, as a layperson without medical training, 
the veteran's opinion regarding matters such as the etiology 
of disease is entitled to no weight of probative value.  See 
Espiritu, supra.  Accordingly, Hickson element (3) has not 
been established for the veteran's service connection claim 
for hypertension.

In short, Hickson elements (2) and (3) have not been met with 
respect to the veteran's service connection claims for 
hypertension and sleep apnea.  None of the Hickson elements 
have been satisfied regarding the service connection claim 
for chronic throat irritation.  

In summary, for reasons and based expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims.  The benefits sought on appeal are 
accordingly denied.







	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for sleep apnea is denied.

Service connection for chronic throat irritation is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


